DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 12/20/21 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the at least one external sensor".  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 is assumed to depend from claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20180266034 by Kamiyama et al. in view of U.S. Patent Application Publication 20200087846 by Park et al.
As to claim 1, Kamiyama teaches a laundry treatment device comprising a tub 2 to be opened and closed by a door 5 (fig. 1).  Kamiyama does not teach a sensor to measure an air component and a controller to switch the device to a safe mode based on the concentration, the safe mode including door or tub limiting.  However, one of ordinary skill in the art would have recognized as obvious to switch to a safe mode based on concentration of an air component.
Kamiyama teaches that its device is configured to switch into a safe mode that limits the operation of the tub when a child is detected (paras. 92, 113).  Kamiyama teaches that its device detects a child by monitoring the electric current of the device’s motor (para. 113).  However, one of ordinary skill in the art would have recognized other means of detection that would accomplish the function of child detection taught by Kamiyama.  Park teaches a laundry treatment device may detect a child using a sensing device that may include an image sensor, carbon dioxide sensor, motion 
As to claim 2, Park teaches a release signal detector to detect a release request from a user to switch the device back from the safe mode (paras. 24, 117).
As to claim 3, Park teaches an output device to output a warning based on the concentration measured by the carbon dioxide sensor (para. 97).
As to claim 7, Park teaches that its sensor senses carbon dioxide (para. 18).
As to claim 8, Park teaches a display to output notification information according to the concentration (para. 97).
.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20180266034 by Kamiyama et al. in view of U.S. Patent Application Publication 20200087846 by Park et al. as applied to claim 1 above, and further in view of KR20080011507A by Back et al.
As to claim 4, Park teaches an internal sensor to measure a first concentration of carbon dioxide within its treatment chamber (para. 184); one of ordinary skill in the art would have recognized as obvious that this sensor would measure the concentration within the tub of Kamiyama upon the obvious modification discussed above.  Park does not teach an external sensor to measure the concentration of carbon dioxide outside its treatment chamber.
Back teaches using carbon dioxide sensors internal and external to a controlled space in order to control delivery of outside air into the space when a concentration of carbon dioxide within the space is higher than or equal to the concentration external to the space (para. 41).  Although Back is silent as to a condition in which the concentration of carbon dioxide within the space is lower than that outside the space, based on the teachings and suggestions of Back one of ordinary skill in the art would have understood that it would have been undesirable to delivery outside air into the space if it would result in an increase in carbon dioxide levels within the space.  One of ordinary skill in the art would have thus been motivated to have an external carbon dioxide sensor with 
As to claim 5, Park teaches an air outlet to communicate its treatment chamber with an outside space (para. 17).  Although Park does not explicitly teach that its internal sensor measured air in its exhaust outlet, it does teach that the carbon dioxide sensor 101 should be located at an upper portion of its treatment chamber (fig. 14, para. 184) and that its exhaust outlet 12 is also at the upper portion of the treatment chamber (fig. 1).  One of ordinary skill in the art would have recognized as obvious to position the sensor to measure air in the exhaust outlet since Park teaches that both the sensor and the exhaust outlet are located in an upper portion of the treatment chamber which would result in effectively measuring a concentration of carbon dioxide in the exhaust outlet.
As to claim 6, upon the obvious modification discussed above, one of ordinary skill in the art would have recognized as obvious to position the external sensor where a door is positioned, since the particular positioning of the external sensor would be a routine design choice that would perform as expected at any location external to the internal space of the device.

10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20180266034 by Kamiyama et al. in view of U.S. Patent Application Publication 20200087846 by Park et al. as applied to claim 2 above, and further in view of U.S. Patent Application Publication 20180080164 by Hoppe et al.
As to claim 10, neither Kamiyama nor Park teaches a camera or microphone to receive a request from a user.  However, one of ordinary skill in the art would have recognized as obvious to have a camera or microphone as a user input device.  Hoppe teaches a laundry treatment device that can have various means to communicate with a user, including a camera or microphone to receive input from a user (para. 36).  One of ordinary skill in the art would have had a reasonable expectation of success of using known means of input from a user in a laundry device, namely a camera or microphone, for their purpose and function known in the art and taught by Hoppe.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711